Alico Announces Appointment of JD Alexander as Chief Executive Officer and President Board Accepts Resignation of Steven Smith La Belle, FL, February 23, 2010 Alico, Inc. (NASDAQ: ALCO), a land management company, announced today that Steven M. Smith, the President and Principal Executive Officer of Alico, has submitted his resignation as President and Principal Executive Officer which was accepted today at a specially called meeting of Alico’s Board of Directors. The Board elected Mr. JD Alexander as President and Chief Executive Officer of Alico to replace Mr. Smith.Mr. Alexander also serves as the President and Chief Executive Officer of Alico’s controlling shareholder, Atlantic Blue Group, Inc., a position which he intends to retain. He served as a director of Alico, Inc. in 2004 and 2005 and has served on the Alico Board since January 2008 to the present.He also serves as the Board’s Vice Chairman and the Chairman of its Executive Committee.Mr. Alexander has served as a Florida State Senator from 2002 to the present and previously served as a Florida State Representative from 1998 to 2002. “The Board believes that JD Alexander and his team will help enhance the culture of Alico and provide a more efficient financial environment going forward,” said Ramon Rodriguez, Chairman of Alico’s Audit Committee. Mr. Rodriguez also noted that Mr. Alexander intended to serve without additional compensation from Alico, other than expense reimbursements and normal compensation as a director, for a period of at least 4 months. Upon the expiration of this period, terms of compensation going forward will be decided by the independent directors of the Compensation Committee of Alico’s Board.Further, Mr. Rodriguez said, “We appreciate JD’s willingness to advance Alico, and believe that this change will benefit Alico and its employees.” Mr.
